Exhibit 10.21

 

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE (this “Amendment”) is made and effective this 17th
day of September, 2018 (“Effective Date”), by and between AR Meridian Circle
Owner, LLC, a Delaware limited liability company (“Landlord”) and Nortech
Systems, Inc., a Minnesota corporation (“Tenant”).

 

RECITALS:

 

WHEREAS, LSOP 3 MN 3, LLC, a Delaware limited liability company (the “Original
Landlord”) and Tenant entered into that certain Lease Agreement dated April 1,
2015, as assigned (collectively, the “Lease”), with respect to that certain
premises known as Suite 150 and containing approximately 19,154 rentable
square-feet of space (the “Premises”) located in that certain building commonly
known as the Meridian Business Center Building, 7550 Meridian Circle, maple
Grove, Minnesota (the “Building”).

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more fully described
herein.

 

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
herein contained, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

 

1.

Recitals. The Recitals set forth above are incorporated into this Amendment as
if fully set forth herein.

 

 

2.

Definitions. Capitalized terms used, but not defined herein, have the meanings
ascribed to them in the Lease, except as otherwise set forth in this Amendment.

 

 

3.

Term. Section 1(d) of the Lease is hereby deleted in its entirety and replaced
with the following:

 

(c) Term: One hundred and sixteen (116) full calendar months (plus any partial
month from the Commencement Date until the first day of the next full calendar
month during the Term).

 

 

4.

Minimum Annual Rent. Section 1(g) of the Lease is hereby deleted in its entirety
and replaced with the following:

 

(d) Minimum Annual Rent: Payable in monthly installments as follows:

 

Year

Months

Per Square

Foot

Annually

Monthly

06/01/2018-12/31/2018

37-43

$7.81

$149,642.57

$12,470.21

01/01/2019-05/31/2019

44-48

$10.56

$202,266.24

$16,855.52

06/01/2019-05/31/2020

49-60

$10.82

$207,322.90

$17,276.91

06/01/2020-05/31/2021

61-72

$11.09

$212,505.97

$17,708.83

06/01/2021-05/31/2022

73-84

$11.37

$217,818.62

$18,151.55

06/01/2022-05/31/2023

85-96

$11.66

$223,264.08

$18,605.34

06/01/2023-05/31/2024

97-108

$11.95

$228,845.69

$19,070.47

06/01/2024-01/31/2025

109-116

$12.25

$234,566.83

$19,547.24

 

 

--------------------------------------------------------------------------------

 

 

 

5.

Improvements to Premises. Landlord shall make certain improvements to the
interior of the Premises pursuant to those certain Fit Plans and Specifications
dated July 10, 2018 and prepared by Genesis Architects (the “Improvements”).
Landlord will use commercially reasonable efforts to substantially complete the
Improvements by December 1, 2018. Improvements shall include design costs,
plans, permits, fees, construction costs, and a four percent (4%) construction
management fee payable to Landlord (collectively, the “Improvement Costs”). The
reasonable Improvement Costs, not to exceed Two Hundred and Fifty Thousand and
No/100 Dollars ($250,000.00) (“Estimated Project Costs”), shall be payable by
Landlord directly to the vendor. Section 9(b) of the Lease recognizes that
several of the HVAC Units currently serving the building are Aged Units (as
defined in the Lease). If Landlord elects to replace one or more of such Aged
Units, the cost of such replacement will be paid as contemplated in the Lease
and shall not count toward the maximum project costs referenced above. In the
event Landlord replaces one or more of the Aged Units, Landlord will bear the
cost of replacing a unit of a similar size and capacity, tenant will bear the
costs of any capacity increases necessitated by the Improvements. Landlord shall
provide Tenant a full accounting of the project costs, including without
limitation copies of the invoice(s) for such Improvements, and such other
documents as Tenant shall reasonably request. If the Improvement Costs exceed
the Estimated Project Costs, Tenant will be responsible for amounts, approved in
advance of incurrence, in excess of the Estimated Project Costs payable to
Landlord immediately upon Landlord providing invoices for such Improvement
Costs.

 

 

6.

Broker. Tenant and Landlord represent and warrant to each other that the parties
have not dealt with any real estate broker, salesperson or finder in connection
with this Amendment, and no other such person initiated or participated in the
negotiation of this Amendment or is entitled to any commission in connection
herewith. Tenant agrees to indemnify, defend and hold Landlord harmless from and
against all costs, fees (including reasonable attorneys’ fees), expenses,
liabilities, and claims (collectively, “Losses”) incurred or suffered by
Landlord arising from any breach by Tenant of Tenant’s foregoing representation
and warranty. Landlord agrees to indemnify, defend and hold Tenant harmless from
and against all Losses incurred or suffered by Tenant arising from any breach by
Landlord of Landlord’s foregoing representation and warranty.

 

 

7.

Signs. Section 11 of the Lease is hereby amended to allow Tenant, at Tenant’s
sole cost and expense, to place two signs on the exterior of the Premises, the
size and style of which shall be subject to the prior written approval of
Landlord and the prior approval of the City of Maple Grove. All signage shall
comply with all applicable rules, regulations, declarations and local municipal
code requirements. Upon the expiration or termination of the Lease, Tenant
shall, at Landlord’s option, remove all signage and restore the affected area as
necessary, as Tenant’s sole cost.

 

 

--------------------------------------------------------------------------------

 

 

 

8.

Miscellaneous. This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute on
and the same instrument. Except as otherwise expressly amended as set forth
herein, the terms and provisions of the Lease shall remain unchanged and in full
force and effect. This Amendment and each covenant, agreement and other
provision herein shall be binding upon and shall inure to the benefit of the
parties hereto and their heirs, administrators, representatives, successors and
assigns.

 

[Signature Page to Follow]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective as of the Effective Date above written.

 

 

LANDLORD: 

      AR MERIDIAN CIRCLE OWNER, LLC, a   Delaware limited liability company    
          By: /s/        John Schulz                                           
                                           Name:      John Schulz              
                                                                          
Its:      Manager                                                               
                                                 Tenant:   NORTECH SYSTEMS,
INC., a Minnesota   corporation           By: /s/ Richard G Wasielowski   Name:
Richard G Wasielowski                                                          
                 Its:  CEO                                                      
                                                      

 